DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 each require at least a device for acquiring data on a target, the device comprising: an active imaging channel  comprising: - a transmission part  including: - a laser source  capable of transmitting a plurality of laser beams, each laser beam  having an angle of divergence and a direction of propagation, the angles of divergence  having the same value, the directions of propagation all belonging to a same plane and being spaced apart, angularly in the plane, from the closest direction of propagation by the same spacing angle, the ratio between the spacing angle and the value of the angles of divergence being equal to an integer strictly greater than 1, - a unit for deflection of the laser beams according to a plurality of positions, the number of positions being equal to the integer, the deflection unit being capable of deflecting the laser beams in the plane of an angle of deflection equal to the value of the angle of divergence, the plurality of positions defining, in the plane, for each laser beam, a continuous angular transmission sector specific to the considered laser beam, and - a reception part including: - a detector including a plurality of receivers, each receiver being specific to a laser beam, each receiver being arranged to receive the specific laser beam reflected by the target in each of the positions of the specific laser beam  and to obtain reception information of the specific laser beam, - a calculator suitable for deducing the position of the target from reception information.
The prior arts on record teach the following: a device for acquiring data on a target, the device comprising: an active imaging channel  comprising: - a transmission part  including: - a laser source  capable of transmitting a plurality of laser beams, each laser beam  having an angle of divergence and a direction of propagation, the angles of divergence having the same value, the directions of propagation all belonging to a same plane and being spaced apart, angularly in the plane, from the closest direction of propagation by the same spacing angle, - a unit for deflection of the laser beams according to a plurality of positions, the plurality of positions defining, in the plane, for each laser beam, a continuous angular transmission sector specific to the considered laser beam, and - a reception part including: - a detector including a plurality of receivers, each receiver being specific to a laser beam, each receiver being arranged to receive the specific laser beam reflected by the target in each of the positions of the specific laser beam  and to obtain reception information of the specific laser beam, - a calculator suitable for deducing the position of the target from reception information.
However, none of the prior arts disclose a laser source  capable of transmitting a plurality of laser beams, each laser beam  having an angle of divergence and a direction of propagation, the angles of divergence  having the same value, the directions of propagation all belonging to a same plane and being spaced apart, angularly in the plane, from the closest direction of propagation by the same spacing angle, the ratio between the spacing angle and the value of the angles of divergence being equal to an integer strictly greater than 1, - a unit for deflection of the laser beams according to a plurality of positions, the number of positions being equal to the integer, the deflection unit being capable of deflecting the laser beams in the plane of an angle of deflection equal to the value of the angle of divergence, the plurality of positions defining, in the plane, for each laser beam, a continuous angular transmission sector specific to the considered laser beam in combination with the other features as stated in claims 1 and 10. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426